 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00240 MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   NOE FELIX GUADALUPE,                               DATE: March 14, 2019
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on March 14, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until April 18,

22 2019, and to exclude time between March 14, 2019, and April 18, 2019, under Local Code T4.
23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has provided 165 pages of discovery in this case, including

25          documents related to the defendant’s prior immigration proceedings and prior criminal cases.

26          All of this discovery has been either produced directly to counsel and/or made available for

27          inspection and copying.

28                 b)      Defense counsel has requested additional discovery from the government in the

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         form of recordings of the defendant’s prior immigration court proceedings. The government has

 2         requested and obtained the requested recordings. The government has represented that it is

 3         processing the recordings for production and will produce the recordings to defense counsel as

 4         soon as possible.

 5                  c)    Counsel for defendant desires additional time to review discovery, including the

 6         recordings of the defendant’s immigration proceedings, to consult with and discuss the discovery

 7         with her client, to discuss potential resolutions with her client, to conduct investigation and

 8         research related to the charges and potential immigration consequences, and to otherwise prepare

 9         for trial.

10                  d)    Counsel for defendant believes that failure to grant the above-requested

11         continuance would deny her the reasonable time necessary for effective preparation, taking into

12         account the exercise of due diligence.

13                  e)    The government does not object to the continuance.

14                  f)    Based on the above-stated findings, the ends of justice served by continuing the

15         case as requested outweigh the interest of the public and the defendant in a trial within the

16         original date prescribed by the Speedy Trial Act.

17                  g)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18         et seq., within which trial must commence, the time period of March 14, 2019 to April 18, 2019,

19         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20         because it results from a continuance granted by the Court at defendant’s request on the basis of

21         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22         of the public and the defendant in a speedy trial.

23 / / /
24 / / /
25 / / /
26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
 6
     Dated: March 12, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ SHEA J. KENNY
 9                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
10
11
12   Dated: March 12, 2019                                   /s/ CHRISTINA SINHA
                                                             CHRISTINA SINHA
13                                                           Counsel for Defendant
14                                                           NOE FELIX GUADALUPE

15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefrom, adopts the parties’ stipulation in its entirety as its order. The Court finds that a failure to
 4 grant a continuance in this case would deny counsel reasonable time necessary for effective preparation,
 5 taking into account the exercise of due diligence. The Court finds the ends of justice served by granting
 6 the requested continuance outweigh the best interests of the public and the defendant in a speedy trial.

 7          The Court orders the March 14 status conference shall be continued until April 18, 2019, at

 8 10:00 a.m. The Court further orders the time from March 14, 2019, up to and including April 18, 2019,
 9 shall be excluded from computation of time within which the trial in this case must be commenced
10 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time for
11 counsel to prepare] and Local Code T4.
12          IT IS SO ORDERED.

13 Dated: March 13, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
